Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Albert Charles Burgess appeals the district court’s order denying relief on his 28 *450U.S.C § 2241 (2006) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Burgess v. United States, No. 1:09-cv-00451-GCM, 2010 WL 92441 (W.D.N.C. filed Jan. 6 & Jan. 13, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.